Citation Nr: 0835640	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-10 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to August 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he injured his back in Basic 
Training and that he has had recurrent low back pain since 
that time.  The evidence indicates that the veteran is 
currently diagnosed with degenerative disc disease (DDD) and 
osteoarthritis, and the veteran contends that his DDD and 
osteoarthritis result from the in-service injury. 

In support of his claim, the veteran submitted a statement 
from a fellow soldier, who reported that the veteran was 
injured during Basic Training.  See D. S. statement.  The 
statement does not indicate how the veteran was injured, 
however.  Although the evidence of record does not include 
any in-service findings or treatment pertaining to the low 
back, based on the lay statement, the veteran's testimony, 
and a scratched out marking under "yes" for recurrent back 
pain on a June 1967 "report of medical history," the Board 
finds that the claim should be remanded for further 
development: the AMC should request the veteran's personnel 
records and post-service Reserve records to determine if they 
provide any additional information on the reported injury.  

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain copies of the 
veteran's complete service personnel file 
and Reserve medical records.  If either 
file cannot be obtained, that fact should 
be noted in the record.  

2.  Thereafter, the RO should readjudicate 
the appellant's claim.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

